 236312 NLRB No. 50DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1All dates refer to 1992, unless otherwise stated.2The relevant docket entries are as follows: The charge in Case9±CA±29578 was filed by Local 413 on May 11, 1992; and the
charge in Case 9±CA±29968 was filed by Local 654 on September
22, 1992. The complaint in Case 9±CA±29578 issued on June 25,
1992; and a consolidated complaint issued on October 5, 1992. The
hearing was held on October 20, 1992, in Columbus, Ohio.Seminole Intermodal Transport, Inc. and TeamstersLocal Union No. 413, affiliated with the Inter-
national Brotherhood of Teamsters, AFL±CIO
and Teamsters Local Union No. 654, affiliatedwith the International Brotherhood of Team-
sters, AFL±CIO. Cases 9±CA±29578 and 9±CA±29968September 20, 1993DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
RAUDABAUGHOn February 22, 1993, Administrative Law JudgeBenjamin Schlesinger issued the attached decision. The
Respondent filed exceptions and a supporting brief,
and the Charging Party filed a brief in response.The National Labor Relations Board has consideredthe decision and record in light of the exceptions and
briefs and has decided to affirm the judge's rulings,
findings, and conclusions and to adopt the rec-
ommended Order.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Seminole Intermodal
Transport, Inc., Columbus, Ohio, its officers, agents,
successors, and assigns, shall take the action set forth
in the Order.James E. Horner, Esq., for the General Counsel.Douglas P. Holthus, Esq. (Reminger & Reminger Co.,L.P.A.), of Columbus, Ohio, for the Respondent.Mary J. Kilroy, Esq. (Handelman & Kilroy), of Columbus,Ohio, for Local 413.Roy L. Atha, of Springfield, Ohio, for Local 654.DECISIONFINDINGSOF
FACTAND
CONCLUSIONSOF
LAWBENJAMINSCHLESINGER, Administrative Law Judge. Inthe early hours of May 2, 1992,1Respondent Seminole Inter-modal Transport, Inc. moved all of its trailers, trucks, and
other equipment from its terminal in Columbus, Ohio, to an-
other of its terminals in Springfield, Ohio. When its Colum-
bus employees reported to work that day, they were told that
they were discharged; and others who were not scheduled to
work that day were telephoned at home and told that they
no longer had employment. The complaint alleges that the
discharge of 28 employees violated Section 8(a)(3) and (1)
of the National Labor Relations Act, because it was done in
order to retaliate against them for engaging in concerted and
protected and union activities. In addition, the discharges
were illegal because Respondent never bargained about the
move with Charging Party Teamsters Local Union No. 413,
affiliated with the International Brotherhood of Teamsters,AFL±CIO (Local 413), in violation of Section 8(a)(5) and (1)of the Act. Respondent denied that it violated the Act in any
way. I conclude that it did.Jurisdiction is conceded. Respondent, a corporation, hasbeen engaged in the interstate and intrastate transportation of
freight from its terminals at Columbus, Springfield, and
Niles, Ohio, and Nitro, West Virginia. During the year ended
October 5, 1992, Respondent derived gross revenues in ex-
cess of $50,000 from the transportation of freight from Ohio
directly to points outside Ohio. I conclude, as Respondent
admits, that it is an employer within the meaning of Section
2(2), (6), and (7) of the Act. I also conclude, as Respondent
admits, that Local 413 and Charging Party Teamsters Local
Union No. 654, affiliated with the International Brotherhood
of Teamsters, AFL±CIO (Local 654), are labor organizations
within the meaning of Section 2(5) of the Act.2Since January 1988, Local 413 has been, based on Section9(a) of the Act, the designated and exclusive collective-bar-gaining representative of the following unit that is appro-
priate for collective bargaining within the meaning of Section
9(b) of the Act:All truck drivers employed by Seminole IntermodalTransport, Inc. at its Columbus, Ohio, terminal, exclud-
ing all other employees, and all guards and supervisors
as defined in the Act.Respondent has recognized Local 413 as such since January1988, which recognition has been embodied in successive
collective-bargaining agreements, the most recent of which
was a master agreement, effective from April 1, 1989,
through March 31, 1992, which was extended a month to
April 30, 1992, covering all of Respondent's Ohio drivers,
those represented by Local 413 at Columbus as well as other
drivers at its Springfield and Niles facilities, represented by
Locals 654 and 697, respectively.The instant crisis arose as a result of the termination ofthe master agreement. Respondent's president, Joseph Secich,
determined that he needed relief from the various unions in
the new agreements and decided to bargain separately with
each of the three Locals. Specifically, he sought to reduce his
contributions to the health and welfare funds, to make no
contributions to the pension fund for the first year of an em-
ployee's employment, and to make no contributions to the
health and welfare funds for employees who were injured on
the job. He also wanted Local 413 to lower the wages of
four drivers who were engaged in the ``CPO'' runs. Those
drivers traveled specific routes for Navistar Corporation's
Columbus Plastic Operations, from Navistar's factory in Co-
lumbus to its factory in Springfield, and back. Although
those runs were arranged for at Respondent's Springfield fa-
cility, whose truck drivers were represented by Local 654, all
freight originated at the Columbus facility, whose drivers
were represented by Local 413; and the drivers represented
by Local 413 had always driven those routes and had their
own seniority list. 237SEMINOLE INTERMODAL TRANSPORT3On September 8, the Board obtained an injunction under Sec.10(j) of the Act, requiring Respondent to reopen the Columbus facil-
ity and reemploy all the fired employees. Respondent had not com-
plied with the injunction by the date of the hearing.Respondent held only two bargaining sessions with Local413, beginning in February, before it became apparent that
the parties were not making significant progress. Secich
asked to meet directly with the drivers, and the Union
agreed. On Sunday morning, March 15, Secich addressedmost of the employees and made his argument that Respond-
ent was not in good financial condition and that significant
business was scheduled to be lost. One driver, the Local 413
job steward, Roger Chester, stood up and said that the men
had not come there to hear this, but they had come to hear
his proposal. (Chester's leadership was prearranged. The
drivers had met earlier and selected him to represent them
at the meeting.) Secich then started on the list of items for
which he sought the drivers' help. During his presentation,
Chester again rose and said that the men had heard enough.
He began to leave, and the other drivers, with two excep-
tions, followed. Driver Billy Collier returned to the meeting
to find Secich ``real hot, ... ranting and raving about the

guys getting up and walking out on him.'' Secich said: ``The
door swings both ways ... We'll see who gets the last

laugh.... 
Nobody does this to Joe Secich.... 
Nobodyfucks with Joe Secich.'' Driver George Commodore also
stayed. Confirming Collier's testimony, he heard Secich say
that the drivers were acting like schoolboys, that they did not
stay to hear the best part of the contract [to allow for five
paid sick days], and that ``These guys don't want to fuck
with me.... 
The door swings both ways.... 
Two canplay this game [and] I won't give them a chance to do this
again.'' Craig Jeanneret, Respondent's terminal manager, told
CPO driver Robert Jackson immediately after the meeting
that Secich was really ``pissed off'' with the drivers because
they had walked out on him and that Secich had said that
he would ``get even'' with them for that.The drivers went to Local 413's union hall, where theymet and voted unanimously to reject Secich's proposals.
They reported to work as usual the next day. That morning,
Jeanneret asked Chester why he made the drivers walk out
of the meeting. Chester denied that he did, but Jeanneret ac-
cused him of being the instigator and said that whatever
Chester did would be followed by the other drivers. Chester
then explained: ``[T]he reason we did it was the fact that we
wanted to show Joe that we were all together in this contract
proposal. We did not like it at all.'' Jeanneret said that
Secich was ``very, very angry'' and thought that the drivers
were like ``school children walking out on his proposal.''The same day, the Local's president advised Secich of theemployees' rejection of his proposal. Jeanneret also talked
with Collier and assured him that, if ever Respondent closed
down, Collier and Commodore would always have jobs be-
cause they had stayed at the meeting and had not walked out.
Collier testified that, after that conversation, the same state-
ment was made by Jeanneret and dispatcher Paul Grey
``quite a few times.'' Jeanneret also talked to Jackson on
several occasions, telling him that Secich ``would get even''
with the drivers for walking out of the meeting, that the driv-
ers could not mess with Secich, and that ``[y]ou just don't
get by with this.'' The next week, Commodore heard Secich
make similar remarks about the men who left the meeting:
``[T]hese guys don't want to mess with meÐtwo can play
the same game.''On May 2, Commodore reported to work at about 3 or3:30 a.m. The trucks were being emptied of the drivers' per-sonal possessions. The trucks and trailers were being movedto Springfield, said Robert Reed, Respondent's operations
and safety director. There is no dispute that that is what hap-
pened. When Commodore and Collier, the only two Colum-
bus drivers who worked that day, returned to the terminal,
they were fired. Respondent called others of its truckdrivers
that weekend to advise them that the Columbus facility had
closed and that they were unemployed. Yet others learned of
their fate when they reported to work on Monday, May 4.
The terminal has remained closed, at least until the date of
the hearing.3The following employees lost their jobs:Kenneth R. BaileyDon Miller
Jim BowersRobert Millington

Joe BushKevin L. Moody

Don E. CahallMichael Perry

Tom D. CarpenterCharles Pitman

Jimmie L. CastleMark Poole

Merle ``Roger'' ChesterMarlin R. Reese

Billy J. CollierWilliam Roberts, Jr.

George CommodoreDoug Schaffer

Charles CoonRichard G. Schmidtt

Larry P. DaumDavid Schriver

Richard A. FerrellDon Stumbo

Raymond FooceWilliam Thompson

Tim J. HathawayJohn Tolliver

Richard HeinWilliam D. Whiting

Robert L. JacksonLeland Woods
Secich denied that he closed the facility for any reasonsother than purely financial considerations, but his motivation
is proved, in part, by the testimony of Collier, Commodore,
and Jackson, none of whom were contradicted by Secich,
who testified, and Jeanneret, who did not. Secich thought
that the drivers treated him with disrespect at the meeting in
March, and he was clearly upset with them, so much so that
he openly expressed his desire to take revenge against them.
Even after the closing of the plant, when Collier complained
that Respondent had not given him a job, as it had promised,
Jeanneret explained that it was too early to reemploy him,
because, if Respondent did, then it might have to take others
back, and Respondent ``did not want them back.'' Thus,
within 2 weeks, on the weekend of March 28 and 29, Secich
advertised in the Springfield newspaper for truckdrivers, giv-
ing his Springfield terminal telephone number, but not his
company's name. The record is absent of any business jus-
tification for this abrupt action, which, I find, was caused
solely by the reception he was given on March 15. The driv-
ers' action, walking out of a meeting to express their dis-
satisfaction with Secich's contract proposals, was patently
concerted and protected. Secich closed the Columbus facility
because they engaged in that activity, and that violates Sec-
tion 8(a)(1) of the Act.The drivers were also engaged in union activity. Theywere involved in direct collective-bargaining negotiations,
because Local 413 had given Secich permission to meet per-
sonally with the drivers to give them his proposal. The pro-
test was led by the union job steward, who had been given 238DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4I make no finding about whether there was an impasse. Even ifthere were, Respondent had a legal remedyÐto unilaterally impose
the terms of its final offer.5As of the hearing date, the number of drivers employed inSpringfield had increased to 39.6Within 8 days, drivers were allowed to drive 70 hours, and nomore.authority by the drivers to act on their behalf at the meeting;and the walkout was joined by almost all the Local 413
members. Their activity was thus related to Local 413. Fur-
thermore, as is evident from the discussion below, Secich
was trying to get rid of Local 413, which was the only union
that had not agreed with his proposals, so that he could shift
the drivers to the control of Local 654, which agreed with
most of his proposals. Most of what Secich wanted reduced
the amounts he would have to pay for new hires. It was thus
a great saving for him to discharge many of his older em-
ployees and hire new replacements. Accordingly, I also con-
clude that the closing of the plant and the discharge of the
drivers violated Section 8(a)(3) of the Act.The closure and the discharge also violated Section 8(a)(5)of the Act. Respondent never gave any notice to Local 413
of its intention to close the terminal. Nor did it give any no-
tice of its intention to transfer the work to Springfield. Re-
spondent contends that it did not have to because, in addition
to having its offer snubbed on March 15, it presented a final
offer to Local 413 on April 14, and the Union never an-
swered that offer or requested bargaining. Thus, the parties
were at impasse in their bargaining; and under AmericanShip Building Co. v. NLRB, 380 U.S. 300 (1965), it was enti-tled to lock out its employees to pressure them into accepting
its last offer. Assuming that its reading of that decision is
correct, what is not correct is its understanding of a lockout.
Here, there was much more than the withholding of employ-
ment by Respondent from its employees. Respondent did not
merely padlock its front door. Instead, it shifted all its equip-
ment, as well as its employment opportunities, to another of
its facilities. As a result, American Ship Building does notapply, because that dealt with only one issue, whether ``the
use of a temporary layoff of employees solely as a means
to bring economic pressure to bear in support of the employ-
er's bargaining position, after an impasse has been reached,''
violated Section 8(a)(1) or (3). Id. at 314.4What Respondent did was no mere temporary measure. Itpermanently closed its Columbus terminal (but not its main
business office) and relocated all its Columbus trucking work
to Springfield. Respondent gave up none of the work that it
had performed before at Columbus. All that work was now
assigned out of Springfield. Jeanneret became the terminal
manager at Springfield on May 2. William Abbott moved
from his position as the Springfield terminal manager to the
manager of the CPO runs on the same day. Respondent ter-
minated its 28 Columbus drivers and replaced them with
many of the 35 drivers who had responded to its newspaper
advertisements. Nine started at Springfield on May 2, 3, and
4; and they were assigned to go to Columbus and remove
all the terminal equipment to Springfield. An additional 10
employees were hired from then until June 3, a total of 19
new employees, all performing work identical to that which
had been performed at the Columbus terminal. The 19 new
drivers more than doubled the number of drivers employed
at Springfield: it previously had only 15 drivers.5This flurryof hiring of 19 drivers should be compared to the 2 whowere hired at the same terminal during the 12 months endingApril 15, 1992.With these facts, Respondent did not lock out its employ-ees, as in American Ship Building, but relocated its Colum-
bus terminal (but not its employees) to Springfield. The facts
in this proceeding must, therefore, be analyzed as the Board
mandated in Dubuque Packing Co., 303 NLRB 386, 390(1991), as follows:Initially, the burden is on the General Counsel to estab-lish that the employer's decision involved a relocation
of unit work unaccompanied by a basic change in the
nature of the employer's operation. If the General
Counsel successfully carries his burden in this regard,
he will have established prima facie that the employer's
relocation decision is a mandatory subject of bargain-
ing. At this juncture, the employer may produce evi-
dence rebutting the prima facie case by establishing that
the work performed at the new location varies signifi-
cantly from the work performed at the former plant, es-
tablishing that the work performed at the former plantis to be discontinued entirely and not moved to the new
location, or establishing that the employer's decision in-
volves a change in the scope and direction of the enter-
prise. Alternatively, the employer may proffer a defense
to show by a preponderance of the evidence: (1) that
labor costs (direct and/or indirect) were not a factor in
the decision or (2) that even if labor costs were a factor
in the decision, the union could not have offered labor
cost concessions that could have changed the employ-
er's decision to relocate.The General Counsel has met his burden and establisheda prima facie case. He has demonstrated that there was no
change in Respondent's operation, other than the location
where the work was done. Otherwise, the same equipment
was used to service the same clients. Respondent produced
no evidence to the contrary. It did not even show that there
were any financial reasons for the drastic move it made. It
had been profitable for 3 years prior to the closing, and oper-
ating revenues had increased during those years. It was prof-
itable during the first 4 months of 1992, even in April, the
month that preceded the move. The Columbus terminal was
busier than the Springfield facility in late 1991 and the early
months of 1992. Springfield drivers were transferred to work
at the Columbus facility, and they were paid extra for driving
their cars from the Springfield terminal to the Columbus ter-
minal. One of the reasons that Columbus needed drivers was
not, as originally testified by Secich, that Columbus drivers
were on vacation or ill or simply did not want to work, but
that some of them had worked so many hours from Decem-
ber 1991 through April 1992 that regulations of the United
States Department of Transportation did not allow them to
work more.6In any event, labor costs were a factor in the decision. Re-spondent wanted reductions in wages and benefits, and Local
413 was unwilling to give them. (The other Teamster locals
agreed to Secich's proposals, a fact that, no doubt, made the
Springfield facility a much better one from which he wanted
to operate.) Local 413 could have offered cost concessions 239SEMINOLE INTERMODAL TRANSPORT7Respondent's reliance on Textile Workers v. Darlington Mfg. Co.,380 U.S. 263 (1965), is misplaced. The Court wrote, at pages 272±
273: ``We are not presented here with the case of a `runaway shop,'
whereby Darlington would transfer its work to another plant,'' the
very case presented here. I have reviewed all the other authority re-
lied on by Respondent and find none of it helpful or persuasive.8Notwithstanding the parties' stipulation, Respondent stated in itsbrief that what was posted was a district court order issued in the
10(j) proceeding.that could have changed Secich's mind. Respondent's coun-sel conceded as much: ``Had this offer been submitted to the
rank and file, had it been voted, had it been ratified, the Co-
lumbus terminal would still be opened [sic].'' The difficulty
here is that Local 413 was unaware of Secich's plan to relo-
cate and had no opportunity to face the issue of the perma-
nent loss of employment. Rather, Respondent hid its true ob-
jective. The newspaper advertisement did not reveal Re-
spondent's name. Respondent consistently denied rumors that
it was going to close its Columbus terminal. Secich laughed
off the rumors, telling Chester that it would be foolish to
close Respondent's main terminal. Respondent did not move
its terminal openly, but in the middle of the night. The day
before the closure, May 1, Respondent posted a work sched-
ule for the drivers for Monday, May 4, when Secich as-
suredly knew that the Columbus terminal would be closed.
The purpose of the Act and, specifically, Section 8(a)(5), is
to permit the parties to face the issues intelligently, openly,
and in the daylight, and to bargain about their implications.
Respondent's relocation in the middle of the night, without
notice, was the very antithesis of what the Act demands.As a result, I conclude that Respondent did not bargainwith Local 413 in good faith about its closure of its Colum-
bus terminal and its relocation of the work formerly per-
formed there to Springfield violated Section 8(a)(5) and (1)
of the Act.7None of the drivers have been offered reinstatement of anykind, except that on May 21 Secich offered Local 413 to add
the Columbus drivers to the Springfield terminal list. How-
ever, that meant that the Columbus drivers would be placed
on the seniority list behind the Springfield drivers, at least
behind those who were long-term employees and members of
Local 654 but possibly also behind those with less seniority,
including those employees recently hired by Respondent.
That offer, to a different place and with the drivers losing
their seniority, was rejected. In addition, on May 26, Jackson
and Woods returned to work at the Springfield terminal.
Jackson had the most seniority of the CPO drivers at Colum-
bus, but now was dropped to the bottom of the seniority list.
He was doing the same work as he had performed before,
but under the jurisdiction of Local 654, being paid the lower
rate of pay the members of that union had agreed to accept,
and, with less seniority, with undesirable working hours.
Woods had so little seniority at the Springfield terminal that
he could not retain his old job as a CPO driver.Secich flatly rejected Local 413's request for the reopeningof the Columbus terminal. He said his decision was final.
That was the status of the facts when the hearing was held.
The General Counsel's brief, however, represents that the
Regional Director sought to punish Respondent for contempt
for its violation of the 10(j) injunction. As a result of another
court order, the terminal has been reopened and some drivers
have been rehired. However, that does not resolve all the
issues of an appropriate remedy, and I shall recommend a
remedy as if there had been no compliance with the injunc-
tion. Respondent may claim, in the compliance stage of thisproceeding, any credit for rehiring drivers, paying them, re-opening the terminal, and any other actions it has taken
which are encompassed within the terms of the Order, below.There is one other violation alleged in the complaint. Ontwo occasions, a member of Local 413 placed a copy of the
complaint that issued on June 25 in Case 9±CA±29578 on
the bulletin board at the Springfield terminal.8That bulletinboard was reserved for Local 654. Respondent removed the
complaint. I conclude that Respondent violated Section
8(a)(1) of the Act. There was no testimony from Respondent
that the reason that the complaint was removed was that it
was posted by someone other than a member of Local 654.
Accordingly, I find that it was properly posted by Local 654
or posted with its permission. With these scantiest of facts,
there is nothing in the record that permits Respondent to re-
move any material that Local 654 wished to post on the bul-
letin board, whether the material related to the work of thedrivers or was unrelated material, such as advertisements or
requests for charitable contributions or notices of social
events. Merely because Respondent found the complaint dis-
tasteful did not, without more, permit it to remove the post-
ing. Container Corp. of America, 244 NLRB 318 fn. 2(1979), enfd. in relevant part 649 F.2d 1213, 1215±1216 (6th
Cir. 1981).The unfair labor practices found herein, occurring in con-nection with Respondent's business, have a close, intimate,
and substantial relationship to trade, traffic, and commerce
among the several States and tend to lead to labor disputes
burdening and obstructing commerce within the meaning of
Section 2(6) and (7) of the Act.THEREMEDYHaving found that Respondent has engaged in numerousunfair labor practices, I shall recommend that it cease and
desist therefrom and take certain affirmative action designed
to effectuate the policies of the Act. Specifically, I shall
order Respondent to reopen its Columbus terminal, resume
its operations in the same manner as Respondent operated
that terminal before May 2, and continue to maintain that ter-
minal until Respondent and the Union bargain in good faith
for a new collective-bargaining agreement or about the future
closure of that terminal. Mid-South Bottling Co., 287 NLRB1333, 1333±1335 (1988), enfd. 876 F.2d 458, 460±464 (5th
Cir. 1989); Serv-U-Stores, Inc., 225 NLRB 37, 38 (1976).Respondent shall also offer immediate and full reinstatement
to the employees named above to their former positions or,
if those positions no longer exist, to substantially equivalent
positions, without prejudice to their seniority or any other
rights or privileges previously enjoyed, and to make them
whole for any loss of wages and other benefits they may
have suffered by reason of Respondent's discrimination
against them, in the manner prescribed in F. W. WoolworthCo., 90 NLRB 289 (1950), plus interest as computed in NewHorizons for the Retarded, 283 NLRB 1173 (1987).On these findings of fact and conclusions of law and onthe entire record in this proceeding, including my observation
of the demeanor of the witnesses as they testified, and my
consideration of the briefs filed by the General Counsel, 240DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
9If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.10If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''Local 413, and Respondent, and pursuant to the provisionsof Section 10(c) of the Act, I issue the following rec-
ommended9ORDERThe Respondent, Seminole Intermodal Transport, Inc., itsofficers, agents, successors, and assigns, shall1. Cease and desist from
(a) Removing literature posted on any union bulletin boardin its terminal.(b) Unilaterally transferring any bargaining unit work fromany of its terminals without first notifying the labor organiza-
tion representing the employees employed at that terminal
and bargaining collectively in good faith with it, on request,
until an agreement or an impasse is reached.(c) Discharging its employees because they have engagedin union or protected and concerted activities.(d) Unilaterally closing any terminal without first notifyingthe labor organization representing the employees employed
at that terminal and bargaining collectively in good faith with
it, on request, until an agreement or an impasse is reached.(e) In any like or related manner interfering with, restrain-ing, or coercing its employees in the exercise of the rights
guaranteed them in Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Restore matters to the status quo ante by reopening itsColumbus, Ohio terminal, which it closed on May 2, 1992,
and return to that terminal all bargaining unit work which
had been performed, prior to May 2, 1992, by members of
the bargaining unit at the Columbus, Ohio, terminal.(b) Offer the following employees immediate and full rein-statement to their former positions or, if those positions no
longer exist, to substantially equivalent positions, without
prejudice to their seniority and other rights and privileges
previously enjoyed, and make them whole for any loss of
pay and other benefits suffered as a result of its discrimina-
tion against them, in the manner set forth in the remedy sec-
tion of this Decision:Kenneth R. BaileyDon Miller
Jim BowersRobert Millington

Joe BushKevin L. Moody

Don E. CahallMichael Perry

Tom D. CarpenterCharles Pitman

Jimmie L. CastleMark Poole

Merle ``Roger'' ChesterMarlin R. Reese

Billy J. CollierWilliam Roberts, Jr.

George CommodoreDoug Schaffer

Charles CoonRichard G. Schmidtt

Larry P. DaumDavid Schriver

Richard A. FerrellDon Stumbo

Raymond FooceWilliam Thompson

Tim J. HathawayJohn Tolliver

Richard HeinWilliam D. Whiting

Robert L. JacksonLeland Woods
(c) Remove from its files any reference to the unlawfuldischarges of the above-named employees and notify them in
writing that this has been done and that the discharges will
not be used against them in any way.(d) On request, bargain with Teamsters Local Union No.413, affiliated with the International Brotherhood of Team-
sters, AFL±CIO as the exclusive representative of all its em-
ployees in the following bargaining unit with respect to rates
of pay, hours of employment, and other terms and conditions
of employment:All truck drivers employed by Seminole IntermodalTransport, Inc. at its Columbus, Ohio, terminal, exclud-
ing all other employees, and all guards and supervisors
as defined in the Act.(e) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records,
social security payment records, timecards, personnel records
and reports, and all other records necessary to analyze the
amount of backpay due under the terms of this Order.(f) Post at its Columbus and Springfield, Ohio terminalscopies of the attached notice marked ``Appendix.''10Copiesof the notice, on forms provided by the Regional Director for
Region 9, after being signed by Respondent's authorized rep-
resentative, shall be posted by Respondent immediately upon
receipt and maintained for 60 consecutive days in conspicu-
ous places, including all places where notices to employees
are customarily posted. Reasonable steps shall be taken by
Respondent to ensure that the notices are not altered, de-
faced, or covered by any other material.(g) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps Respondent has taken
to comply.APPENDIXNOTICETO
EMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentWEWILLNOT
remove literature posted on any union bul-letin board in our terminal.WEWILLNOT
unilaterally transfer any bargaining unitwork from any of our terminals without first notifying the
labor organization representing the employees employed at
that terminal, Teamsters Local Union No. 413, affiliated with
the International Brotherhood of Teamsters, AFL±CIO, and
bargaining collectively in good faith with it, on request, until
an agreement or an impasse is reached.WEWILLNOT
discharge our employees because they haveengaged in union or protected and concerted activities.WEWILLNOT
unilaterally close any terminal without firstnotifying the labor organization representing the employees
employed at that terminal and bargain collectively in good 241SEMINOLE INTERMODAL TRANSPORTfaith with it, on request, until an agreement or an impasseis reached.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce our employees in the exercise of the rights
guaranteed them in Section 7 of the National Labor Relations
Act.WEWILL
restore matters to the status quo ante by reopen-ing our Columbus, Ohio terminal, which we closed on May
2, 1992, and return to that terminal all bargaining unit work
which had been performed, prior to May 2, 1992, by mem-
bers of the bargaining unit at the Columbus, Ohio, terminal.WEWILL
offer the following employees immediate andfull reinstatement to their former positions or, if those posi-
tions no longer exist, to substantially equivalent positions,
without prejudice to their seniority and other rights and privi-
leges previously enjoyed, and make them whole for any loss
of pay and other benefits suffered as a result of our discrimi-
nation against them:Kenneth R. BaileyDon Miller
Jim BowersRobert Millington

Joe BushKevin L. Moody

Don E. CahallMichael Perry

Tom D. CarpenterCharles Pitman

Jimmie L. CastleMark Poole

Merle ``Roger'' ChesterMarlin R. Reese
Billy J. CollierWilliam Roberts, Jr.
George CommodoreDoug Schaffer

Charles CoonRichard G. Schmidtt

Larry P. DaumDavid Schriver

Richard A. FerrellDon Stumbo

Raymond FooceWilliam Thompson

Tim J. HathawayJohn Tolliver

Richard HeinWilliam D. Whiting

Robert L. JacksonLeland Woods
WEWILL
remove from our files any reference to the un-lawful discharges of the above-named employees and notify
them in writing that this has been done and that the dis-
charges will not be used against them in any way.WEWILL
on request, bargain with Teamsters Local UnionNo. 413, affiliated with the International Brotherhood of
Teamsters, AFL±CIO as the exclusive representative of all
our employees in the following bargaining unit with respect
to rates of pay, hours of employment, and other terms and
conditions of employment:All truck drivers employed by Seminole IntermodalTransport, Inc. at its Columbus, Ohio, terminal, exclud-
ing all other employees, and all guards and supervisors
as defined in the Act.SEMINOLEINTERMODALTRANSPORT, INC.